Order entered February 25, 2019




                                                       In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                              No. 05-18-00801-CR

                                       THOMAS WILSON, Appellant

                                                          V.

                                    THE STATE OF TEXAS, Appellee

                           On Appeal from the 283rd Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F16-71680-T

                                                     ORDER
         Before the Court is appellant’s February 21, 2019 motion for extension of time to file his

brief. We DENY the motion because it does not comply with the rule. See TEX. R. APP. P.

10.5(b)(1)(a) (requiring motions to extend time to state the deadline for filing the item in

question), (c) (requiring the motion to state the facts relied on to reasonably explain the need for

an extension), (d) (requiring the motion to state the number of previous extensions granted

regarding the item in question).1

         We do not seek to overburden responsible counsel in this simplest of motions practice,

but motions must comply with the appropriate rules. See Calce v. Dorado, 309 S.W.3d 719, 730

1
  Note: counsel filed this motion twenty days after the brief was initially due, and only tells us now that the brief is
“late due to extensive research.” He provides no explanation why the motion itself is late. See TEX. R. APP. P.
10.5(b)(1)(c), 38.6(d).
(Tex. App.—Dallas 2010, no pet.) (and cases cited therein discussing what is a “reasonable

explanation”).

       We ORDER appellant’s brief filed by 5:00 p.m. on March 8, 2019. If appellant’s brief

is not filed by that date, the Court will abate the appeal for a hearing under rule 38.8(b)(2). See

TEX. R. APP. P. 38.8(b)(2) (“If the appellate court does not receive a satisfactory response within

ten days, the court must order the trial court to immediately conduct a hearing to determine

whether the appellant desires to prosecute his appeal, whether the appellant is indigent, or, if not

indigent, whether retained counsel has abandoned the appeal, and to make appropriate findings

and recommendations.”).

                                                     /s/     CORY L. CARLYLE
                                                             JUSTICE